PER CURIAM.
We affirm the order denying appellant’s motion for postconviction relief based upon the ground that counsel was ineffective for failing to convey a plea offer. The trial court conducted an evidentiary hearing on the matter, based upon our direction in Williams v. State, 837 So.2d 1084 (Fla. 4th DCA 2003). To establish that counsel was ineffective for failing to convey a plea offer, the defendant must show that: (1) counsel failed to communicate a plea offer or incorrectly advised defendant regarding the possible penalties; (2) the defendant would have accepted the plea offer but for the inadequate communication; and (3) acceptance of the plea offer would have resulted in a lesser sentence. Cottle v. State, *520733 So.2d 963, 967 (Fla.1999). After hearing the evidence and making credibility determinations, the trial court found that defense counsel conveyed any plea offers, and appellant adamantly rejected such offers because he claimed he was not guilty.
Affirmed.
STONE, WARNER and HAZOURI, JJ., concur.